Title: From George Washington to the Board of War, 22 December 1777
From: Washington, George
To: Board of War



Gentn
Head Qrs [Valley Forge] Decr 22. 1777.

Your favor of the 14th Instant I received on Saturday Evening. The Release of Genl Thompson is what I wish much to effect. No circumstances have arisen since his captivity by which it could be accomplished. Your Letter is the first & only information, I have had respecting Genl Hamiltons desire of being exchanged & remaining in America, having never received a Line from Genl Gates or any intelligence from him or any other person upon the Subject. However, that Genl Thompson may have a chance of being releived from his present disagreeable situation and of being in a situation to give the States his services, I have written to Genl Heath to inquire into the matter & to mention it to Genl Hamilton. If it is wished by him and Genl Burgoyne which I shall know from Genl Heath, I am hopeful Genl Howe will consent to an Exchange. I have the Honor to be Gentn Your Most Obedt Servant

G. Washington

